 



Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (the “Agreement”) is made and entered
into as of June 19, 2007 by and between 3D Systems Corporation, a Delaware
corporation (the “Company”), and each of the purchasers of its Common Stock (as
defined below) pursuant to a Securities Purchase Agreement dated as of the date
hereof (each, an “Investor” and collectively, the “Investors”). Capitalized
terms used and not defined herein shall have the respective meanings ascribed to
them in the Securities Purchase Agreements.
     WHEREAS, the Company has sold 1,250,000 shares (the “Shares”) of its common
stock, par value $0.001 per share, (the “Common Stock”), to the Investors in a
private placement (the “Offering”); and
     WHEREAS, the execution and delivery of this Agreement by the Company is a
condition to the completion of the Offering.
     NOW, THEREFORE, the parties hereto agree as follows:
     1. Registration Procedures and Expenses. The Company shall:
          (a) use its commercially reasonable efforts to prepare and file with
the Securities and Exchange Commission (“SEC”), within ninety (90) calendar days
after the Closing Date, a Registration Statement on Form S-1, or on such other
form as is available to the Company, to enable the resale of the Shares by the
Investors from time to time;
          (b) use its commercially reasonable efforts to cause the Registration
Statement to become effective, (i) in the event the Registration Statement is
not reviewed by the SEC, as promptly as reasonably practicable after receipt of
notice from the SEC that the Registration Statement is subject to a “no review,”
or (ii) in the event the Registration Statement is reviewed by the SEC, as soon
as reasonably practicable after the satisfactory resolution or clearance of any
comments received from the SEC relating to the Registration Statement;
          (c) use its commercially reasonable efforts to prepare and file with
the SEC such amendments and supplements to the Registration Statement and the
Prospectus as may be necessary to keep the Registration Statement current and
effective (including any amendment necessary to convert the Registration
Statement from a Form S-1 to a Form S-3) and so that such Registration Statement
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading for a period ending on the earlier of (i) the second
anniversary of the Closing Date; (ii) the date on which the Investors may sell
the Shares held by the Investors without restriction by the volume limitations
of Rule 144(e) under the Securities Act; or (iii) such time as all Shares
purchased by the Investors in this Offering have been sold (A) pursuant to a
registration statement, (B) to or through a broker, dealer or underwriter in a
public distribution or a public securities transaction, or (C) in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act under Section 4(1) thereof so that all transfer

 



--------------------------------------------------------------------------------



 




restrictions and restrictive legends with respect thereto, if any, are removed
upon the consummation of such sale;
          (d) notify the Investors as promptly as reasonably practicable (and if
requested confirm such notice in writing) following (i) the SEC’s notifing the
Company whether there will be a “review” of a Registration Statement and the
SEC’s issuance of comments in writing on such Registration Statement (and upon
request by an Investor, the Company shall provide the Investor true and complete
copies of any such SEC comment letter and all written responses thereto);
(ii) with respect to a Registration Statement or any post-effective amendment,
when the same has become effective; (iii) any request by the SEC for amendments
or supplements to a Registration Statement or Prospectus or for additional
information; (iv) the issuance by the SEC of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Shares or
the initiation of any proceedings for that purpose; (v) the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Shares for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose; and (vi) the occurrence of any event or passage of time that makes the
financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that they will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading;
          (e) when eligible to use Form S-3, file a post-effective amendment to
the Registration Statement to convert it to Form S-3 and use its commercially
reasonable efforts to cause the post-effective amendment to the Registration
Statement to become effective as soon as reasonably practicable after the filing
of the amendment;
          (f) furnish to each Investor such number of copies (in paper or
electronic version) of the Registration Statement and the Prospectus (including
each amendment and supplement thereto), as such Investor may reasonably request,
in order to facilitate the public sale or other disposition of all or any of the
Shares by the Investor;
          (g) file documents required of the Company for normal blue sky
clearance in states specified in writing by the Investors; provided, however,
that the Company shall not be required to qualify to do business or consent to
service of process in any jurisdiction in which it is not now so qualified or
has not so consented;
          (h) bear all expenses (other than underwriting discounts and
commissions, if any, and any expenses of counsel to any Investor) in connection
with the procedures in paragraph (a) through (e) of this Section 1 and the
registration of the Shares pursuant to the Registration Statement;
          (i) with a view to making available to the Investors the benefits of
Rule 144 or other rule that may permit the Investors to sell Shares without
registration, the Company agrees to use its commercially reasonable efforts to:
(i) make and keep public information

2



--------------------------------------------------------------------------------



 



available, as those terms are understood and defined in Rule 144, until the
earlier of (A) such date as all of the Investors’ Shares may be resold pursuant
to Rule 144 or (B) such date as all of the Investors’ Shares shall have been
sold; (ii) file with the SEC all reports and other documents required of the
Company under the Securities Act and under the Exchange Act; and (iii) furnish
to each Investor upon request when appropriate to do so (A) a written statement
that the Company has complied with the reporting requirements of the Securities
Act and the Exchange Act, (B) a copy (in paper or electronic version) of the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, and (C) such other information as may be reasonably requested that permits
the selling of any such Shares without registration; and
          (j) cause all such Shares registered pursuant hereto to be listed on
Nasdaq and each other securities exchange on which similar securities issued by
the Company are then listed.
          It shall be a condition precedent to the obligations of the Company to
take any action pursuant to this Section 1 with respect to an Investor, that
such Investor shall furnish to the Company such information and representations
regarding the Investor and the Shares to be sold by the Investor as shall be
required to effect the registration of the Shares and/or sale under Rule 144,
including the information and representations required by the Confidential
Investor Questionnaire and the Selling Stockholder Questionnaire.
     2. Transfer of Shares After Registration; Suspension.
          (a) Each Investor agrees that it will not effect any disposition or
other transfer of the Shares that would constitute a sale within the meaning of
the Securities Act other than transactions exempt from the registration
requirements of the Securities Act or pursuant to, and as contemplated in, the
Registration Statement and as described below, and that it will promptly notify
the Company of any changes in the information set forth in the Registration
Statement regarding the Investor or its plan of distribution.
          (b) Except in the event that paragraph (c) below applies, the Company
shall: (i) if deemed necessary by the Company, prepare and file from time to
time with the SEC a post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other required document
so that such Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and so that, as
thereafter delivered to purchasers of the Shares being sold thereunder, such
Prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; (ii) provide each Investor with either copies of any documents
filed pursuant to Section 2(b)(i) or access to such documents electronically;
and (iii) upon request, inform each Investor who so requests that the Company
has complied with its obligations in Section 2(b)(i) (or that, if the Company
has filed a post-effective amendment to the Registration Statement which has not
yet been declared effective, the Company will notify each Investor to that
effect, will use its commercially reasonable efforts to secure the effectiveness
of such post-effective amendment as promptly as possible and will promptly
notify each Investor pursuant to Section 2(b)(i) hereof when the amendment has
become effective).

3



--------------------------------------------------------------------------------



 



          (c) Subject to paragraph (e) below, in the event: (i) of any request
by the SEC or any other federal or state governmental authority during the
period of effectiveness of the Registration Statement for amendments or
supplements to the Registration Statement or related Prospectus or for
additional information; (ii) of the issuance by the SEC or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose; (iii) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Shares for sale in any jurisdiction or the initiation of any proceeding for
such purpose; (iv) the Company determines in good faith, based on the advice of
counsel, that (A) the offer or sale of Shares covered by the Registration
Statement would require disclosure of material non-public information not
otherwise required to be disclosed under applicable law (including, without
limitation, the occurrence or existence of a proposed or pending acquisition,
merger or other material corporate development) and (B) the Company has a bona
fide business purpose for preserving the confidentiality of such information, or
(v) of any event or circumstance which necessitates the making of any material
changes in the Registration Statement or Prospectus, or any document
incorporated or deemed to be incorporated therein by reference, so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the Prospectus, it will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; then the Company shall promptly deliver a certificate
in writing or electronically to each Investor (the “Suspension Notice”) to the
effect of the foregoing and, upon receipt of such Suspension Notice, each
Investor will refrain from selling any Shares pursuant to the Registration
Statement (a “Suspension”) until such Investor is advised in writing by the
Company that the current Prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in any such Prospectus. Each Investor covenants that from the date
hereof it will maintain in confidence the receipt and content of any Suspension
Notice provided in accordance with this paragraph (c) and that, during the
period of time in which the Suspension Notice is in effect, neither it nor any
of its affiliates will engage in any transactions involving the securities of
the Company. In the event of any Suspension, the Company will use its
commercially reasonable efforts to cause the use of the Prospectus so suspended
to be resumed as soon as reasonably practicable but in any event within ninety
(90) days after delivery of a Suspension Notice to Investors. In addition to,
and without limiting any other remedies (including, without limitation, at law
or at equity) available to the Investors or the Company, the Investors and the
Company shall be entitled to specific performance in the event that the other
party fails to comply with the provisions of this Section 2(c).
          (d) Notwithstanding the foregoing paragraphs of this Section 2, the
Investors shall not be prohibited from selling any Shares under the Registration
Statement as a result of Suspensions on more than two occasions of not more than
ninety (90) days each and not more than one hundred eighty (180) days in the
aggregate in any twelve month period.
          (e) If a Suspension is not then in effect, the Investors may sell
Shares under the Registration Statement, provided that they comply with any
applicable prospectus delivery requirements.

4



--------------------------------------------------------------------------------



 



     3. Indemnification. For the purpose of this Section 3:
          (a) the term “Selling Shareholder” shall mean the Investor and each
person, if any, who controls the Investor within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act;
          (b) the term “Registration Statement” shall mean any final Prospectus,
exhibit, supplement or amendment to, and any document incorporated by reference
in, the applicable Registration Statement (or deemed to be a part thereof)
referred to in Section 1; and
          (c) the term “untrue statement” shall mean any material untrue
statement, or any material omission of a statement of a material fact required
to be made in the Registration Statement or necessary to make the statements in
the Registration Statement, in the light of the circumstances under which they
were made, not materially misleading.
          (d)   (i)   The Company agrees to indemnify and hold harmless each
Selling Shareholder from and against any losses, claims, damages or liabilities
(collectively, “Losses”) to which such Selling Shareholder may become subject
(under the Securities Act or otherwise) insofar as such Losses (or actions or
proceedings in respect thereof) arise out of, or are based upon any untrue
statement contained in the Registration Statement. The Company will reimburse
such Selling Shareholder for any reasonable legal expense incurred or any out of
pocket expenses reasonably incurred in defending any such claim, action or
proceeding; provided, however, that the Company shall not be liable in any such
case to the extent that such Losses arise out of, or are based upon, (i) any
untrue statement made in such Registration Statement in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Selling Shareholder for use in preparation of the Registration Statement,
(ii) any inaccuracy in the representations made by such Selling Shareholder in
the Confidential Investor Questionnaire or Selling Stockholder Questionnaire or
(iii) any untrue statement in any Prospectus that is corrected in any subsequent
Prospectus that was delivered to the Selling Shareholder prior to the pertinent
sale or sales by the Selling Shareholder.
               (ii) Each Investor agrees, severally and not jointly, to
indemnify and hold harmless the Company (and each person, if any, who controls
the Company within the meaning of Section 15 of the Securities Act, each officer
of the Company who signs the Registration Statement and each director of the
Company) from and against any Losses to which the Company (or any such officer,
director or controlling person) may become subject (under the Securities Act or
otherwise), insofar as such Losses (or actions or proceedings in respect
thereof) arise out of, or are based upon, (i) any untrue statement contained in
the Registration Statement if, and only if, such untrue statement was made in
reliance upon and in conformity with written information furnished by or on
behalf of the Investor for use in preparation of the Registration Statement,
(ii) any inaccuracy in representations made by the Investor in the Confidential
Investor Questionnaire or Selling Stockholder Questionnaire or (iii) any untrue
statement in any Prospectus that is corrected in any subsequent Prospectus that
was delivered to the Investor prior to the pertinent sale or sales by the
Investor. Each Investor will reimburse the Company (or such

5



--------------------------------------------------------------------------------



 



officer, director or controlling person), as the case may be, for any reasonable
legal expense incurred or any out of pocket expenses reasonably incurred in
defending any such claim, action or proceeding. The obligation of each Investor
to indemnify shall be limited to the net amount of the proceeds received by such
Investor from the sale of Shares pursuant to the Registration Statement.
               (iii) Promptly after receipt by any indemnified person of a
notice of a claim or the beginning of any action in respect of which indemnity
is to be sought against an indemnifying person pursuant to this Section 3, such
indemnified person shall notify the indemnifying person in writing of such claim
or of the commencement of such action, but the omission to so notify the
indemnifying person will not relieve it from any liability which it may have to
any indemnified person under this Section 3 (except to the extent that such
omission adversely affects the indemnifying person’s ability to defend such
action) or from any liability otherwise than under this Section 3. Subject to
the provisions hereinafter stated, in case any such action shall be brought
against an indemnified person, the indemnifying person shall be entitled to
participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified person promptly after receiving the aforesaid
notice from such indemnified person, shall be entitled to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified person. After
notice from the indemnifying person to such indemnified person of its election
to assume the defense thereof (unless it has failed to assume the defense
thereof and appoint counsel reasonably satisfactory to the indemnified person),
such indemnifying person shall not be liable to such indemnified person for any
legal expenses subsequently incurred by such indemnified person in connection
with the defense thereof except as set forth below. Notwithstanding such
indemnifying person’s election to assume the defense of any such action, the
indemnified persons shall have the right to employ only a single firm of
separate counsel (plus one local counsel in any jurisdiction in which an action
is pending for which indemnified persons are seeking indemnity) and to
participate in the defense of such claim at their own expense; provided that the
indemnifying person shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying person to
represent the indemnified persons would, in the reasonable opinion of such
counsel, present such counsel with a conflict of interest; (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnifying person and the indemnified persons and the indemnified persons
shall have reasonably concluded that there may be legal defenses available to
the indemnified persons which are different from or additional to those
available to the indemnifying person (in which case the indemnifying person
shall not have the right to assume the defense of such claim on behalf of the
indemnified persons); (iii) the indemnifying person shall not have employed
counsel reasonably satisfactory to the indemnified persons to represent the
indemnified persons within a reasonable time after notice of the institution of
such claim; or (iv) the indemnifying person shall authorize the indemnified
persons to employ separate counsel at the indemnifying person’s expense.
However, the indemnifying person shall not be liable for the expenses of more
than one firm of separate counsel (plus one local counsel in any jurisdiction in
which an action is pending for which indemnified persons are seeking indemnity)
selected by the indemnified persons in any single claim or proceeding for all of
the indemnified persons unless the indemnifying person consents or unless a bona
fide conflict of interest requires separate counsel for particular indemnified
persons. The indemnifying person will not, without the indemnified persons’
prior written consent, settle, compromise, consent to the entry of any

6



--------------------------------------------------------------------------------



 



judgment in or otherwise seek to terminate any threatened or pending action,
claim, suit, investigation or proceeding in respect of which indemnification may
be sought hereunder (whether or not any indemnified person is a party thereto)
unless such settlement, compromise, consent or termination includes a full,
final and unconditional release of each indemnified person from any and all
liabilities related to or arising out of such threatened or pending action,
claim, suit, investigation or proceeding. The indemnifying person will not
permit any such settlement, compromise, consent or termination to include a
statement as to, or an admission of, fault, culpability or a failure to act by
or on behalf of an indemnified person, without such indemnified person’s prior
written consent. No indemnified person seeking indemnification, reimbursement or
contribution under this agreement will, without the indemnifying person’s prior
written consent, settle, compromise, consent to the entry of any judgment in or
otherwise seek to terminate any threatened or pending action, claim, suit,
investigation or proceeding referred to herein.
               (iv) If the indemnification provided for in this Section 3 is
unavailable to or insufficient to hold harmless an indemnified person under
paragraphs 3(d)(i) or 3(d)(ii) above in respect of any Loss (or actions or
proceedings in respect thereof) referred to therein, then each indemnifying
person shall contribute to the amount paid or payable by such indemnified person
as a result of such Loss (or actions in respect thereof) in such proportion as
is appropriate to reflect the relative fault of the indemnifying person on the
one hand and the indemnified person on the other in connection with the
statements or omissions or other matters which resulted in such Loss (or actions
in respect thereof), as well as any other relevant equitable considerations. The
relative fault shall be determined by reference to, among other things, in the
case of an untrue statement, whether the untrue statement relates to information
supplied by the indemnified person on the one hand or the indemnifying person on
the other and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement. The Company and the
Investors agree that it would not be just and equitable if contribution pursuant
to this subsection (d) were determined by pro rata allocation (even if the
Investors were treated as one entity for such purpose) or by any other method of
allocation which does not take into account the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified person as a result of the Loss (or actions in respect thereof)
referred to above in this subsection (d) shall be deemed to include any
reasonable legal fees incurred by such indemnified person in connection with
defending any such action or claim. Notwithstanding the provisions of this
subsection (d), an Investor shall not be required to contribute any amount in
excess of the amount by which the gross amount received by the Investor from the
sale of the Shares to which such Loss relates exceeds the amount of any Loss
which the Investor has otherwise been required to pay by reason of such untrue
statement. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The
Investors’ obligations in this subsection to contribute are several in
proportion to their sales of Shares to which such loss relates and not joint.
          (e) The parties to this Agreement hereby acknowledge that they are
sophisticated business persons who were represented by counsel during the
negotiations regarding the provisions hereof including, without limitation, the
provisions of this Section 3, and are fully informed regarding said provisions.
They further acknowledge that the provisions

7



--------------------------------------------------------------------------------



 




of this Section 3 fairly allocate the risks in light of the ability of the
parties to investigate the Company and its business in order to assure that
adequate disclosure is made in the Registration Statement as required by the
Securities Act and the Exchange Act.
     4. Termination of Conditions and Obligations. The conditions precedent
imposed by Sections 4 and 6 of the Securities Purchase Agreements or this
Agreement upon the transferability of the Shares shall cease and terminate as to
any particular number of the Shares when such Shares shall have been effectively
registered under the Securities Act and sold or otherwise disposed of in
accordance with the intended method of disposition set forth in the Registration
Statement covering such Shares.
     5. Information Available. So long as the Registration Statement is
effective covering the resale of Shares owned by the Investor, the Company will
furnish (or, to the extent such information is available electronically through
the Company’s filings with the SEC, the Company will make available) to the
Investor, upon the reasonable request of the Investor, an adequate number of
copies of the Prospectuses (and each amendment or supplement thereto) to supply
to any other party requiring such Prospectuses either in printed or electronic
form.
     6. Assignment of Registration Rights. The rights to cause the Company to
register Shares pursuant to this Agreement may be assigned (but only with the
related obligations) by the Investor, provided (i) each transfer to each
transferee or designee involves (x) not less than one hundred thousand (100,000)
shares of Common Stock, (y) an affiliate of the Investor or (z) a client of the
Investor for whom or which the shares of Common Stock are beneficially held,
(ii) the Company is, within two business days after such transfer, furnished
with written notice of the name and address of such transferee or assignee,
(iii) such transferee or assignee agrees in writing to assume the obligations of
this Agreement, including the obligations to furnish the Company such
information and representations regarding the transferee or assignee and the
Shares to be sold by the transferee or assignee as shall be required to effect
the registration of the shares and/or sale under Rule 144 (including the
information and representations required by the Confidential Investor
Questionnaire and the Selling Stockholder Questionnaire) and (iv) such
assignment shall be effective only if immediately following such transfer the
further disposition of such shares by the transferee or assignee is restricted
under the Securities Act.
     7. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be delivered (A) if within the United
States, by first-class registered or certified mail, or nationally recognized
overnight express courier, postage prepaid, or by email or facsimile, or (B) if
from outside the United States, by International Federal Express (or comparable
service) or by email or facsimile, and shall be deemed given (i) if delivered by
first-class registered or certified mail domestic, upon the Business Day
received, (ii) if delivered by nationally recognized overnight carrier, one
(1) Business Day after timely delivery to such carrier, (iii) if delivered by
International Federal Express (or comparable service), two (2) Business Days
after timely delivery to such carrier, (iv) if delivered by email or facsimile,
upon confirmation of receipt and shall be addressed as follows, or to such other
address or addresses as may have been furnished in writing by a party to another
party pursuant to this paragraph:
          (a) if to the Company, to:

8



--------------------------------------------------------------------------------



 



3D Systems Corporation
333 Three D Systems Circle
Rock Hill, SC 29730
Attention: Robert M. Grace, Jr.
Vice President, General Counsel and Secretary
Telephone: (803) 326-3989
Facsimile: (803) 324-4311
Email: GraceB@3DSystems.com
with a copy to:.
Kennedy Covington Lobdell & Hickman, L.L.P.
Hearst Tower, 47th Floor
214 N. Tryon St.
Charlotte, North Carolina 28202
Attention: Sean M. Jones
Telephone: (704) 331-7406
Facsimile: (704) 353-3106
Email: sjones@kennedycovington.com
          (b) if to the Investor, at its address on the signature page to the
Securities Purchase Agreement.
     8. Amendments; Waiver. This Agreement may not be modified or amended, and
no right, term or provision hereunder may be waived, except pursuant to an
instrument in writing signed by the Company and Investors holding a majority of
the Shares (which shall be deemed to include for purposes of this Section 8 any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the Shares). The
Company shall provide prior notice to all Investors of any proposed amendment or
waiver.
     9. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.
     10. Entire Agreement; Severability. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter hereof
and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. If any provision contained in this Agreement is
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
     11. Governing Law. This Agreement, including all matters relating to its
execution, delivery and performance, shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law.
     12. Counterparts. This Agreement may be executed in two or more
counterparts,

9



--------------------------------------------------------------------------------



 



each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties. The parties hereto confirm that any facsimile or electronic
copy of another party’s executed counterpart of this Agreement (or its signature
page thereof) will be deemed to be an executed original thereof.
[SIGNATURE PAGES FOLLOW]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                  3D SYSTEMS CORPORATION    
 
           
 
  By:   /s/ Robert M. Grace, Jr.    
 
                Name: Robert M. Grace, Jr.         Title: Vice President,
General Counsel and Secretary    

                      [INVESTOR NAME]    
 
               
 
  By:                          
 
  Its:                          
 
                         
 
  By:            
 
  Its:            
 
                    Address:        
 
                    Facsimile No.:        
 
                    Email Address:        
 
                    Attn.:                          

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

            3D SYSTEMS CORPORATION
      By:         Name:         Title:        

            T. Rowe Price Small-Cap Value Fund, Inc.
      By: /s/ Preston G. Athely    
 
            Preston G. Athely      Its: President        Address:    T. Rowe
Price Associates
  100 East Pratt Street
  Baltimore, MD 21202
      Facsimile No.: 410-345-6575
Email Address: Darrell_Braman@troweprice.com
Attn.: Darrell Braman
          Vice President
                       

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

            3D SYSTEMS CORPORATION
      By:         Name:         Title:           Cranshire Capital, L.P.
      By:   /s/ Lawrence A. Prosser         Its: CFO – Downsfield Capital, Inc.
-        The General Partner              By:         Its:               
Address: 3100 Dundee Road, Suite 703
                Northbrook, IL 60062
      Facsimile No.: 847-562-9031
Email Address: mkopin@cranshirecapital.com
Attn.: Mitchell P. Kopin
                       

     [SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

            3D SYSTEMS CORPORATION
      By:         Name:         Title:           Enable Growth Partners LP
      By:   /s/ Adam Epstein         Name:   Adam Epstein        Its: Principal 
            By:         Its:                Address: One Ferry Building,
Suite 255, San Diego, CA 94111

Facsimile No.: 415-677-1580
Email Address: aepstein@enablecapital.com
Attn.: Adam Epstein
                       

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

            3D SYSTEMS CORPORATION
      By:         Name:         Title:           Enable Opportunity Partners LP
      By:   /s/ Adam Epstein         Name:   Adam Epstein        Its: Principal 
            By:         Its:                Address: One Ferry Building,
Suite 255, San Diego, CA 94111

Facsimile No.: 415-677-1580
Email Address: aepstein@enablecapital.com
Attn.: Adam Epstein
                       

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                  3D SYSTEMS CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  Pierce   Diversified Strategy Masters Fund LLC, Ena    
 
           
 
  By:
Name:   /s/ Adam Epstein
 
Adam Epstein    
 
  Its:   Principal    
 
                     
 
  By:        
 
  Its:        
 
                Address: One Ferry Building, Suite 255, San Diego, CA 94111    
 
                Facsimile No.: 415-677-1580
Email Address: aepstein@enablecapital.com
Attn.: Adam Epstein    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                  3D SYSTEMS CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                Fort Mason Master, LP    
 
           
 
  By:
Its:   /s/ Fort Mason Capital, LLC
 
General Partner    
 
                /s/ Dan German                   By: Dan German
Its: Managing Member    
 
                Address: 4 Embarcadero Center    
 
         Suite 2050
   San Francisco, CA 94111    
 
                Facsimile No.: 415-288-8113
Email Address: mjensen@fortmasoncapital.com
                          klynch@fortmasoncapital.com
Attn.: Marshall Jensen and KC Lynch    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                  3D SYSTEMS CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                Fort Mason Partners, LP    
 
           
 
  By:
Its:   /s/ Fort Mason Capital, LLC
 
General Partner    
 
                /s/ Dan German                   By: Dan German
Its: Managing Member    
 
                Address: 4 Embarcadero Center    
 
         Suite 2050
   San Francisco, CA 94111    
 
                Facsimile No.: 415-288-8113
Email Address: mjensen@fortmasoncapital.com
                          klynch@fortmasoncapital.com
Attn.: Marshall Jensen and KC Lynch    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                  3D SYSTEMS CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                Ottley Properties, LLC    
 
           
 
  By:
Name:   /s/ Michael B. White
 
Michael B. White    
 
  Its:   Managing Partner    
 
                Address: 337 Metairie Rd., Suite 202
   
 
         Metairie, LA 70005    
 
                Facsimile No.: 504-833-7911
Email Address: michael@mbwhite.net
Attn.: Michael B. White    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                  3D SYSTEMS CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                Zemurray Foundation    
 
           
 
  By:
Name:   /s/ Thomas B. Lemann
 
Thomas B. Lemann    
 
  Its:   Secretary    
 
                Address: 228 St. Charles Ave. Suite 1024
   
 
         New Orleans, LA 70130    
 
                Facsimile No.: 504-522-2747
Email Address: sandyviii@villere.com
Attn.: St. Denis J. Villere III (Sandy)    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                  3D SYSTEMS CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                The Society for the Relief of Destitute Orphan Boys – AKA Waldo
Burton    
 
           
 
  By:
Name:   /s/ Frank A. M. Williams
 
Thomas B. Lemann    
 
  Its:   Authorized Agent    
 
                Address: 3320 South Carrolton Avenue
   
 
         New Orleans, LA 70118    
 
                Facsimile No.: 504-522-2747
Email Address: sandyviii@villere.com
Attn.: Sandy Villere Jr. (Sandy)    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                  3D SYSTEMS CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                Karnak Partners LP    
 
           
 
  By:
Its:   /s/ Bernard Setz
 
Managing Partner    
 
                     
 
  By:        
 
  Its:        
 
                Address: 600 5th Ave, 25th Floor
   
 
         New York, NY 10020    
 
                Facsimile No.: (212) 218-8280
Email Address: bselz@selzcapital.com
Attn.: Bernard Selz    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                  3D SYSTEMS CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                Kirsch-Cassis Profit Sharing Plan    
 
           
 
  By: /s/ Bernard Setz
 
   
 
  Its: Trustee
 
   
 
                     
 
  By:        
 
  Its:        
 
                Address: Selz Capital L.L.C.    
 
         600 5th Ave, 25th Floor
   New York, NY 10020    
 
                Facsimile No.: (212) 218-8280
Email Address: bselz@selzcapital.com
Attn.: Bernard Selz    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                  3D SYSTEMS CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                Bernard Selz    
 
           
 
  By: /s/ Bernard Setz
 
   
 
                Address: Selz Capital LLC    
 
         600 Fifth Ave, 25th Floor
   New York, NY 10020    
 
                Facsimile No.: (212) 218-8280
Email Address: bselz@selzcapital.com
Attn.: Bernard Selz    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                  3D SYSTEMS CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                Skylands Quest LLC    
 
           
 
  By:
/s/ Skylands Capital, LLC
 
   
 
  Its: Managing Member
 
   
 
                /s/ Pamela A. Cavanaugh                   By: Pamela A.
Cavanaugh
Its: Vice President    
 
                Address: c/o Skylands Capital, LLC    
 
         1200 N. Mayfair Road, Suite 250
   Milwaukee, WI 53226    
 
                Facsimile No.: 414-256-3396
Email Address: sp@skylandcapital.com;
                          pc@skylandcapital.com
Attn.: Steve Pulito, Pamela Cavanaugh    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                  3D SYSTEMS CORPORATION    
 
           
 
  By:        
 
  Name:  
 
        Title:    
 
                Skylands Special Investment II LLC    
 
           
 
  By:   /s/ Skylands Capital, LLC    
 
           
 
  Its:   Managing Member    
 
                /s/ Pamela A. Cavanaugh                   By: Pamela A.
Cavanaugh         Its: Vice President    
 
                Address: c/o Skylands Capital, LLC    
 
          1200 N. Mayfair Road, Suite 250    
 
          Milwaukee, WI 53226    
 
                Facsimile No.: 414-256-3396         Email Address:
sp@skylandcapital.com;    
 
                    pc@sp@skylandcapital.com         Attn.: Steve Pulito, Pamela
Cavanaugh    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                  3D SYSTEMS CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                Skylands Special Investment LLC    
 
           
 
  By:   /s/ Skylands Capital, LLC    
 
           
 
  Its:   Managing Member    
 
                /s/ Pamela A. Cavanaugh                   By: Pamela A.
Cavanaugh         Its: Vice President    
 
                Address: c/o Skylands Capital, LLC    
 
          1200 N. Mayfair Road, Suite 250    
 
          Milwaukee, WI 53226    
 
                Facsimile No.: 414-256-3396         Email Address:
sp@skylandcapital.com;    
 
                   pc@ skylandcapital.com         Attn.: Steve Pulito, Pamela
Cavanaugh    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                  3D SYSTEMS CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                Harbour Holdings Ltd.    
 
           
 
  By:   /s/ Pamela A. Cavanaugh    
 
                Name: Pamela A. Cavanaugh         Its: Vice President    
 
                     
 
  By:        
 
  Its:        
 
                Address: c/o Skylands Capital, LLC    
 
           1200 N. Mayfair Road, Suite 250    
 
          Milwaukee, WI 53226    
 
                Facsimile No.: 414-256-3396         Email Address:
sp@skylandcapital.com;    
 
                   pc@ skylandcapital.com         Attn.: Steve Pulito, Pamela
Cavanaugh    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                  3D SYSTEMS CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                UBS O’Connor LLC FBO O’Connor PIPES         Corporate Strategies
Master Limited    
 
           
 
  By:   /s/ Nicholas Nocenho    
 
                Name: Nicholas Nocenho         Its: Managing Director    
 
                     
 
  By:        
 
  Its:        
 
                Address: c/o UBS O’Connor LLC    
 
           One N. Wacker Drive, 32nd Floor    
 
           Chicago, IL 60606    
 
                Facsimile No.:312-525-6271         Email Address:
jeff.richmond@ubs.com         Attn.: Jeff Richmond    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                  3D SYSTEMS CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                Atlas Allocation Fund, L.P.    
 
           
 
  By:   /s/ Atlas Capital Management, L.P.    
 
           
 
  Its:   General Partner    
 
           
 
  By:   /s/ RHA, Inc.    
 
           
 
  Its:   General Partner    
 
                /s/ Robert H. Alpert                   By: Robert H. Alpert    
    Its: President    
 
                Address: 100 Crescent Court, Suite 800    
 
           Dallas, TX 75201    
 
                Facsimile No.:214-999-6095         Email Address:
caryn@atlascap.net         Attn.: Caryn Peeples    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                  3D SYSTEMS CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                Capital Ventures International    
 
           
 
  By:   /s/ Heights Capital Management, Inc.    
 
           
 
  Its:   Authorized agent    
 
                /s/ Martin Kobinger                   By: Martin Kobinger      
  Its: Investment Manager    
 
                Address: c/o Heights Capital Management    
 
           101 California Street, Suite 3250    
 
           San Francisco, CA 94111           Facsimile No.: 415-403-6265        
Email Address: samwiner@sig.com or    
 
                    martinkobinger@sig.com         Attn.: Sam Winer or Martin
Kobinger    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                      3D SYSTEMS CORPORATION    
 
               
 
  By:                               Name:         Title:    
 
                    Goldring Family Foundation, I    
 
                    By:   /s/ Alan Franco                       Name: Alan
Franco         Its: Trustee    
 
                         
 
  By:            
 
  Its:            
 
                    Address:   809 Jefferson Hwy    
 
          New Orleans, LA 70121    
 
                    Facsimile No.: 504-849-6515         Email Address:
alanfranco@rndc-usa.com         Attn.: Alan Franco    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                      3D SYSTEMS CORPORATION    
 
               
 
  By:                               Name:         Title:    
 
                    Woldenburg Foundation    
 
                    By:   /s/ Alan Franco                       Name: Alan
Franco         Its: Trustee    
 
                              By:         Its:    
 
                    Address:   809 Jefferson Hwy    
 
          New Orleans, LA 70121    
 
                    Facsimile No.: 504-849-6515         Email Address:
alanfranco@rndc-usa.com         Attn.: Alan Franco    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                      3D SYSTEMS CORPORATION    
 
               
 
  By:                               Name:         Title:    
 
                    Diane Franco    
 
                    By:   /s/ Diane Franco                       Name: Diane
Franco    
 
                              By:         Its:    
 
                    Address:   809 Jefferson Hwy    
 
          New Orleans, LA 70121    
 
                    Facsimile No.: 504-849-6515         Email Address:
alanfranco@rndc-usa.com         Attn.: Alan Franco    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                      3D SYSTEMS CORPORATION    
 
               
 
  By:                               Name:         Title:    
 
                    Alan Franco    
 
                    By:   /s/ Alan Franco                       Name: Alan
Franco    
 
                         
 
  By:            
 
  Its:            
 
                    Address:   809 Jefferson Hwy    
 
          New Orleans, LA 70121    
 
                    Facsimile No.: 504-849-6515         Email Address:
alanfranco@rndc-usa.com         Attn.: Alan Franco    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                      3D SYSTEMS CORPORATION    
 
               
 
  By:                               Name:         Title:    
 
                    Straus Partners LP    
 
                    By:  /s/ Craig Connors                     Its: Chief
Financial Officer    
 
                              By:         Its:    
 
                    Address:   320 Park Avenue    
 
          New York, NY 10022    
 
                    Facsimile No.: 212-415-7256         Email Address:
cconnors@strauspartners.com         Attn.: Craig Connors    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                      3D SYSTEMS CORPORATION    
 
               
 
  By:                               Name:         Title:    
 
                    Straus-GEPT Partners LP    
 
                    By:  /s/ Craig Connors                     Its: Chief
Financial Officer    
 
                              By:         Its:    
 
                    Address:   320 Park Avenue    
 
          New York, NY 10022    
 
                    Facsimile No.: 212-415-7256         Email Address:
cconnors@strauspartners.com         Attn.: Craig Connors    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                      3D SYSTEMS CORPORATION    
 
               
 
  By:                               Name:         Title:    
 
                    Telemark Fund, LP    
 
                    By:   /s/ Robert M. Grace, Jr.                       Name:
Brian C. Miley         Its: Chief Financial Officer    
 
                              By:         Its:    
 
                    Address:   Telemark Asset Management, LLC    
 
          One International Place    
 
          Suite 2401    
 
          Boston, MA 02110    
 
                    Facsimile No.: 617-526-8909         Email Address:
bmiley@telemarkasset.com         Attn.: Brian Miley    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                      3D SYSTEMS CORPORATION    
 
               
 
  By:                               Name:         Title:    
 
                    SRB Greenway Offshore Operating Fund, L.P.    
 
                    By: /s/ SRB Management, L.P.                     Its:
General Partner    
 
                    By:  /s/ BC Advisors, L.L.C.                     Its:
General Partner    
 
                    /s/ Steven R. Becker                   By: Steven R. Becker
        Its: Member    
 
                    Address:   SRB Greenway Offshore Operating    
 
          Fund, L.P.    
 
          300 Crescent Court Suite 1111    
 
          Dallas, TX 75201    
 
                    Facsimile No.:241-756-6079         Email Address:
george@greenwaycapital.net         Attn.: George Lee    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                      3D SYSTEMS CORPORATION    
 
               
 
  By:                               Name:         Title:    
 
                    SRB Greenway Capital (QP), L.P.    
 
                    By:  /s/ SRB Management, L.P.                     Its:
General Partner    
 
                    By:  /s/ BC Advisors, L.L.C.                     Its:
General Partner    
 
                    /s/ Steven R. Becker                   By: Steven R. Becker
        Its: Member    
 
                    Address:   SRB Greenway Capital (QP), L.P.    
 
          300 Crescent Court Suite 1111    
 
          Dallas, TX 75201    
 
                    Facsimile No.:241-756-6079         Email Address:
george@greenwaycapital.net         Attn.: George Lee    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

                      3D SYSTEMS CORPORATION    
 
               
 
  By:                               Name:         Title:    
 
                    By: /s/ SRB Management, L.P.                     Its:
General Partner    
 
                    By: /s/ BC Advisors, L.L.C.                     Its: General
Partner    
 
                    /s/ Steven R. Becker                   By: Steven R. Becker
        Its: Member    
 
                    Address:   SRB Greenway Capital, L.P.    
 
          300 Crescent Court Suite 1111    
 
          Dallas, TX 75201    
 
                    Facsimile No.: 241-756-6079         Email Address:
george@greenwaycapital.net         Attn.: George Lee    

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 